         Case 1:19-cr-10078-RWZ Document 28 Filed 04/22/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )     Criminal No. 19-10078-RWZ
                                              )
WILLIAM “RICK” SINGER,                        )
                 Defendant.                   )

                                  NOTICE OF APPEARANCE

       Please enter the appearance of Carol E. Head, Assistant United States Attorney, as

Counsel for the United States of America in the above-captioned case.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:     /s/ Carol E. Head
                                                      CAROL E. HEAD, B.B.O. No. 652170
                                                      Assistant United States Attorney
                                                      United States Attorney=s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
Date: April 22, 2019                                  Carol.Head@usdoj.gov



                                 CERTIFICATE OF SERVICE

        I, Carol E. Head, Assistant United States Attorney, hereby certify that the foregoing
Notice of Appearance was filed through the Electronic Court Filing system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.


                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: April 22, 2019                                 Assistant United States Attorney
